FILED
                             NOT FOR PUBLICATION                             APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KULWINDER SINGH,                                 No. 09-71662

               Petitioner,                       Agency No. A095-564-359

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Kulwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his motion to reopen removal proceedings. We

have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th

Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Singh’s motion to reopen

because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for asylum, withholding of removal, or CAT relief. See Mendez-Gutierrez v.

Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006); Gomes v. Gonzales, 429 F.3d

1264, 1267 (9th Cir. 2005) (prior relocation was evidence that petitioners could

again relocate).

      Singh’s contention that the agency failed to consider how his new evidence

related to a future fear of persecution is belied by the record.

      PETITION FOR REVIEW DENIED.




                                            2                                   09-71662